Exhibit 10.1



AMENDED AND RESTATED FIFTH AMENDMENT
TO POST-PETITION CREDIT AGREEMENT

             This AMENDED AND RESTATED FIFTH AMENDMENT TO POST-PETITION CREDIT
AGREEMENT, dated as of July 2, 2004 (this "Amendment"), is made among WESTPOINT
STEVENS INC., a Delaware corporation and Chapter 11 debtor-in-possession
("WPS"), WESTPOINT STEVENS INC. I, a Delaware corporation and Chapter 11
debtor-in-possession ("WPSI"), J. P. STEVENS & CO., INC., a Delaware corporation
and Chapter 11 debtor-in-possession ("JPS"), J. P. STEVENS ENTERPRISES, INC., a
Delaware corporation and Chapter 11 debtor-in-possession ("JPSE"), and WESTPOINT
STEVENS STORES INC., a Georgia corporation and Chapter 11 debtor-in-possession
("WPSS") (WPS, WPSI, JPS, JPSE and WPSS each is referred to hereinafter as a
"Borrower" and collectively as the "Borrowers"), the financial institutions from
time to time parties to the Credit Agreement (as hereinafter defined) (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), BANK OF AMERICA, N.A., in its capacity as administrative and
collateral agent for the Lenders (together with its successors in such capacity,
the "Administrative Agent"), and WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as syndication agent for the Lenders (in such capacity, the
"Syndication Agent" and collectively with Administrative Agent, the "Agents").


Recitals

:




             Borrowers, Lenders and Agents are parties to a certain
Post-Petition Credit Agreement dated as of June 2, 2003, as amended by a First
Amendment to Post-Petition Credit Agreement dated as of June 26, 2003, a Second
Amendment to Post-Petition Credit Agreement and First Amendment to Security
Agreement dated as of September 25, 2003, a Third Amendment to Post-Petition
Credit Agreement dated as of September 25, 2003, and a Fourth Amendment to
Post-Petition Credit Agreement dated as of May 21, 2004 (as so amended, the
"Credit Agreement"), pursuant to which Lenders have made certain revolving
credit loans to and issued various letters of credit for Borrowers.

             Borrowers, Lenders and Agents executed and delivered a certain
Fifth Amendment to Post-Petition Credit Agreement, dated as of July 2, 2004 (as
used herein, the "Original Fifth Amendment").  A condition precedent to the
effectiveness of the Original Fifth Amendment was that the Court (as defined in
the Credit Agreement) enter an order approving the terms of the Original Fifth
Amendment.  Prior to the Court's entry of such an order, certain Pre-Petition
Lenders (as defined in the Credit Agreement) indicated their intention to object
to the Court's entry of an order approving the terms of the Original Fifth
Amendment.  Borrowers, Lenders and Agents have agreed to amend and restate the
Original Fifth Amendment, as provided herein.

             NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree to amend and restate the Original Fifth Amendment so that, as so
amended and restated, it shall read as follows:

             1.        Definitions.  All capitalized terms used in this
Amendment, unless otherwise defined herein, shall have the meaning ascribed to
such terms in the Credit Agreement.





 

             2.        Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

             (a)      By substituting the phrase "LC/BA Availability Amount" for
the phrase "Letter of Credit Subfacility" wherever it appears in the Credit
Agreement.

             (b)      By deleting Sections 7.23 and 7.24 in their entirety from
the Credit Agreement and by substituting in lieu thereof the following new
Sections 7.23 and 7.24:

                        7.23     EBITDA.  Beginning with the period ending in
the Fiscal Month first shown below, the Borrowers and their Subsidiaries, on a
consolidated basis, shall be required to have EBITDA for the period of four (4)
consecutive Fiscal Quarters ending on the last day of the Fiscal Month specified
below of not less than the amount set forth below opposite such Fiscal Month:



Fiscal Month

EBITDA

June, 2004

$95,000,000

September, 2004

$86,000,000

December, 2004

$80,000,000

March, 2005

$80,000,000





                        7.24     Minimum Availability.

                                    (a)     Except as otherwise provided in
Section 7.24(b) hereof, the Borrowers and their Subsidiaries, on a consolidated
basis, shall maintain Availability at all times of not less than $75,000,000;
provided, however, if no Default or Event of Default exists, Borrowers shall be
permitted to maintain Availability of less than $75,000,000, but not less than
$60,000,000, for up to five (5) Business Days in any calendar month.

                                    (b)     If EBITDA of the Borrowers and their
Subsidiaries, on a consolidated basis, for the period of twelve (12) consecutive
Fiscal Months ending on the last day of a Fiscal Month specified below, is less
than the amount set forth below opposite such Fiscal Month, then the Borrowers
shall be required to have Availability at all times during the next Availability
Test Period of at least the minimum Availability amount set forth below.  For
the purposes of this Section 7.24, (i) "Availability Test Period" shall mean,
for any Fiscal Month, a period that begins on the sooner to occur of the date
that the consolidated monthly Financial Statements of the Borrowers and their
consolidated Subsidiaries for such Fiscal Month are required to be delivered
pursuant to Section 5.2(b) hereof or the date such Financial Statements actually
are delivered and ending on the sooner to occur of the date that the
consolidated monthly Financial Statements for the Borrowers and their
consolidated Subsidiaries for the next succeeding Fiscal Month are required to
be delivered pursuant


-2-





 

to Section 5.2(b) hereof or the date such Financial Statements actually are
delivered; and (ii) the first Availability Test Period shall be for Fiscal Month
June 2004.  





Period


(for the twelve (12)
Consecutive Fiscal
Months ending on the last
day of Fiscal Month):


EBITDA


(if EBITDA is less
than):




Minimum Availability


(then Availability at all
times during the next
Availability Test Period
shall be at least):








June, 2004

$109,000,000

$75,000,000

July, 2004

$105,000,000

$75,000,000

August, 2004

$104,000,000

$75,000,000

September, 2004

$98,000,000

$80,000,000

October, 2004

$94,000,000

$80,000,000

November, 2004

$95,000,000

$80,000,000

December, 2004

$90,000,000

$90,000,000

January, 2005

$90,000,000

$90,000,000

Each Month thereafter

$90,000,000

$90,000,000




             (c)       By deleting from Annex A to the Credit Agreement the
definition of "Next Availability Test Period" and by inserting the following new
definition of "Availability Test Period" in appropriate alphabetical order:

                        "Availability Test Period" has the meaning specified in
Section 7.24(b).

             3.        Ratification and Reaffirmation.  Borrowers hereby ratify
and reaffirm the Obligations, each of the DIP Financing Documents and all of
Borrowers' covenants, duties, indebtedness and liabilities under the DIP
Financing Documents.

             4.        Representations and Warranties.  Borrowers represent and
warrant to Agents and Lenders, to induce Agents and Lenders to enter into this
Amendment, that the execution, delivery and performance of this Amendment have
been duly authorized by all requisite corporate action on the part of Borrowers
and this Amendment has been duly executed and delivered by Borrowers; all of the
representations and warranties made by Borrowers in the Credit Agreement are
true and correct on and as of the date hereof; and, as of the end of business on
June 22, 2004, the principal balance of Revolving Loans was $140,137,488, the
face amount of outstanding but undrawn Letters of Credit was $38,639,626, and
the face amount of accepted Drafts was $740,613.



-3-





 

             5.        Amendment Fee; Expenses of Administrative Agent.  In
consideration of the Agents' and the Lenders' willingness to enter into this
Amendment and to modify the terms of the Credit Agreement as set forth herein,
Borrowers jointly and severally agree to pay to the Administrative Agent, for
the account of the Lenders, in accordance with their respective Pro Rata Shares,
an amendment fee in the amount of $450,000 in immediately available funds on the
date of entry by the Court of an order approving the terms of this Amendment,
which fee is earned on the date hereof and is not subject to refund or rebate of
any kind whatsoever.  Additionally, the Borrowers jointly and severally agree to
pay, on demand, all costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and effectiveness of
this Amendment and any other documents or instruments executed pursuant hereto
and any and all amendments, modifications, and supplements thereto, including,
without limitation, the reasonable costs and fees of the Administrative Agent's
legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

             6.        Original Fifth Amendment; Effectiveness of this
Amendment.  

             (a)       Borrowers, Lenders and Agents agree that, notwithstanding
the execution and delivery by the parties thereto, the Original Fifth Amendment
never became effective as a result of the failure of the condition precedent
that the Court enter an order approving the terms of the Original Fifth
Amendment, and that this Amendment shall supersede in all respects the Original
Fifth Amendment.

             (b)       This Amendment shall become effective upon (i) entry by
the Court of an order approving the terms of this Amendment, (ii) Administrative
Agent's receipt of the amendment fee described in Section 5 hereof, and (iii)
Administrative Agent's receipt of the following documents in form and substance
satisfactory to the Administrative Agent and the Majority Lenders:

                         (X)     at least 12 original counterparts of this
Amendment, duly executed and delivered by the Borrowers, the Majority Lenders
and the Administrative Agent; and

                         (Y)     a copy of each Borrower's resolutions,
certified as true and complete by the corporate secretary or assistant secretary
of such Borrower, which resolutions shall authorize such Borrower's execution,
delivery and performance of its obligations under this Amendment and each
amendment to the Credit Agreement heretofore executed and delivered by the
Borrowers.

             7.        Governing Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of New York.

             8.        No Novation, etc.  Except as otherwise expressly provided
in this Amendment, nothing herein shall be deemed to amend or modify any
provision of the Credit Agreement or any of the other DIP Financing Documents,
each of which shall remain in full force and effect.  This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction.



-4-





 

             9.        Counterparts; Telecopied Signatures.  This Amendment may
be executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



-5-





 

 

             IN WITNESS WHEREOF, the parties have entered into this Amendment as
of the date first above written.

 

BORROWERS

:



WESTPOINT STEVENS INC.

,
a Delaware corporation

By:  /s/ Thomas M. Lane_________________
       Name: Thomas M. Lane
       Title: Senior Vice President and Treasurer      

WESTPOINT STEVENS INC. I

,
a Delaware corporation

By:  /s/ Thomas  M. Lane________________
       Name: Thomas M. Lane
       Title: Vice President and Treasurer      

J.P. STEVENS & CO., INC.

,
a Delaware corporation

By:  /s/ Thomas M. Lane_________________
       Name: Thomas M. Lane
       Title: Vice President and Treasurer      

J.P. STEVENS ENTERPRISES, INC.

,
a Delaware corporation

By:  /s/ Thomas M. Lane__________________
       Name: Thomas M. Lane
       Title: Vice President and Treasurer      

WESTPOINT STEVENS STORES INC.

,
a Georgia corporation

By:  /s/ Thomas M. Lane _________________
       Name: Thomas M. Lane
       Title: Vice President and Treasurer



 



 

 

AGENTS

:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  /s/ Sherry Lail_______________________
       Name: Sherry Lail
       Title: Senior Vice President      

WACHOVIA BANK, NATIONAL
ASSOCIATION

, as Syndication Agent

By:  /s/ Katherine A. Harkness______________
       Name: Katherine A. Harkness
       Title: Director



 

 



 

 

 

 

LENDERS

:

BANK OF AMERICA, N.A.

By:  /s/ Sherry Lail _______________________
       Name: Sherry Lail
       Title: Senior Vice President



 

 



 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION



By:  /s/ Katherine A. Harkness______________
       Name: Katherine A. Harkness
       Title: Director



 

 



 

 

 

WEBSTER BUSINESS CREDIT
CORPORATION

(f/k/a Whitehall Business
Credit Corporation)

By:  /s/ Alan F. McKay ___________________
       Name: Alan F. McKay



       Title: Vice President



 

 



 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

B

y:  /s/ Scott Goldstein____________________
       Name: Scott Goldstein
       Title: Vice President



 

 



 

 

 

LOAN FUNDING IV LLC (Bristol Bay)


By:  Highland Capital Management, L.P.
As Portfolio Manager

By:  /s/ Todd Travers____________________
       Name:  Todd Travers
       Title:  Senior Portfolio Manager
              Highland Capital Management, L.P.



 

 



 

 

 

 

WELLS FARGO FOOTHILL, LLC



By:  /s/ Brad Engel_______________________
       Name:  Brad Engel
       Title:  Assistant Vice President



 

 



 

 

 

 

 

THE CIT GROUP/COMMERCIAL
SERVICES, INC.



By:   /s/ William H. Skidmore_______________
       Name:  William H. Skidmore
       Title:  Vice President



 

 



 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION



By:   /s/ W. Jerome McDermott______________
       Name:  Jerome McDermott
       Title:  Duly Authorized Signatory



 

 



 

 

 

 

AMSOUTH BANK



By:   /s/ Frank D. Marsicano________________
       Name:  Frank D. Marsicano
       Title:  Attorney in Fact



 

 

 



 

 

 

 

FLEET CAPITAL CORPORATION



By:  /s/ Sherry Lail _______________________
       Name: Sherry Lail
       Title: Senior Vice President



 

 